Simmons, C. J.
1. A written acknowledgment of indebtedness, which does not specify or plainly refer to the particular demand or cause of action to he renewed or created by it, is not sufficient to take the case out of the statute of limitations where the contract or cause of action sued on is barred. Gartrell v. Linn, 79 Ga. 700, and cases there cited; Paille v. Plant, 109 Ga. 247.
2. Whether there were mutual accounts or dealings between the parties-so as to relieve the bar of the statute was a question of fact for the jury. This question haying been submitted to the jury, and they having found against the contention of the plaintiff, and no error being assigned on the charge of the judge, and the evidence authorizing the verdict, this court will not interfere with his discretion in-refusing a new trial. Gunn v. Gunn, 74 Ga. 555.

Judgment affirmed.


All the Justices concurring.